DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 20-21 are pending. Note claims numbering seems to inadvertently skip 18, 19.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 18-19 respectively of parent U.S. Patent No.10,831,838. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 20, 21 of the instant application merely differ from clams 1, 18, 19 of the parent U.S. Patent by adding the language of “any of…” for the last two limitations at the last 9 lines after “comprises”, thus are mere broader versions of claims 1, 18, 19 of the parent U.S. Patent, therefore anticipated by the parent U.S. Patent. 
Claims 2-17 of the instant application merely recite the limitations of claims 2-17 of the parent U.S. Patent. 
Claims 20-21 of the instant application merely recite the limitations of claims 18-19 of the parent U.S. Patent.
Allowable Subject Matter
Claims 1-17, 20-21 include features not disclosed by nor obvious over the references found in the updated search or prior art of record in the prosecution history of parent application 15/463,990 now U.S. Patent 10,831,838, therefore would be allowable upon applicant submitting a Terminal Disclaimer to obviate the obviousness type double patenting rejection discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abdine et al (US 20120185944) teach identifying vulnerabilities in a network of computing systems, and determining approaches to remediate or mitigate the vulnerabilities in the network of the computing systems. The approaches are prioritized based on characteristic of the approaches in remediating or mitigating the vulnerabilities. A constraint is identified for remediating or mitigating the vulnerabilities. One of the approaches is recommended to remediate or mitigate the vulnerabilities based on the constraint and prioritization of the approaches.
Currie et al (US 20030188194) teach a combination of several functions achieves a system by which consumers can validate the actual security status of a website before they decide to trust it, and therefore transact with it. In one example implementation, a security system includes a scanning engine that periodically and thoroughly scans the network and connected components of an on-line service such as a website. The results are stored and perhaps reported back to the service via alerts and the like. The website includes a "bug" which visitors can click on. By clicking, the visitors are also displayed web pages showing the security status of the website. Based on their review of such web pages, visitors can then decide whether to trust the website for further transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        3 June 2022